Case 2:13-cv-07183-JS-AKT Document 7-1 Filed 02/26/20 Page 1 of 3 PageID #: 155
Case 2:13-cv-07183-JS-AKT Document 7-1 Filed 02/26/20 Page 2 of 3 PageID #: 156
Case 2:13-cv-07183-JS-AKT Document 7-1 Filed 02/26/20 Page 3 of 3 PageID #: 157




               February 24




                                           MATTHEW     Digitally signed by

                                     /s/               MATTHEW SILVERMAN

                                           SILVERMAN   Date: 2020.02.24 10:25:13
                                                       -05'00'
